                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THOMAS E. DOUGHTY                          :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-478
                                           :
PHELAN, HALLINAN, DIAMOND                  :
& JONES LLP, ET AL.                        :



                                          ORDER

       This 29th day of March, 2019, upon consideration of Defendants’ Motion to Dismiss,

ECF No. 7, and Plaintiff’s Response, ECF No. 10, it is hereby ORDERED that the Motion is

GRANTED. Plaintiff’s Complaint will be dismissed in its entirety, with prejudice.




                                                        /s/ Gerald Austin McHugh
                                                  United States District Judge
